In re: Michael Odell Davis, applying for writ of habeas corpus and remedial writs of certiorari.
Writ denied. Claims 1, 2, 3 do not present a basis for post-conviction relief under the circumstances of this prosecution. Claim 4, concerning a belated claim of an alleged failure to afford the defendant assistance of counsel during his interrogation, is inconsistent with his testimony at the trial on the motion to suppress in the prosecution leading to his conviction. See tr. 181 ff. Docket No. 55,823, decision on appeal reported in State v. Davis, 311 So.2d 860 (La.1975). We find no merit to the petitioner’s application.